DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
This action is in response to the papers filed October 6, 2022.  Currently, claims 1, 3-21 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant's election without traverse of SEQ ID NO: 6 and 1, Claims 1-12 in the paper filed October 25, 2021 is acknowledged.
The response argues there is no statement of patentable distinctness of the species.  This argument has been reviewed but is not persuasive.  The requirement listed that that probes are directed to different species of oral bacteria (see page 3).  It is noted that each of the sequence detect different bacteria.  SEQ ID NO: 2, for example detects Lactobacilli while SEQ ID NO: 7 detects Streptococci.  These are distinct bacteria.  
The response next states that the Examiner must examine it on the merits if there is no burden.  The response argues that the ISA searched all the species together.  It is noted that this application is a 371 and is examined under Lack of Unity Practice which does not consider burden.  Even if burden was considered, each of the probes requires a different sequence search, a different text search and has different considerations.  Thus, a burden to examine the full scope would exist.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/JP2018/009620, filed March 13, 2018 claims priority to Japan 2017-048654, and filed March 14, 2017. 
It is noted that a translation of the foreign document has not been received.  

New Matter
Claims 3, 9-12, 16-19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims, reference to “two or more probes each comprising a nucleic acid labeled with a fluorescent dye…..wherein at least one probe a, b, or c is fixed onto a substrate” are included. The amendment proposes that the new claim language is supported in para 14, 22, 36-38 and original Claim 2.   However, the specification does not describe or discuss probes labeled with a fluorescent dye and also fixed onto a support.  Instead the specification describes probes fixed on substrates (see para 38).  And probes with fluorescent dyes.  The concept of “probes labeled with a fluorescent dye and also fixed onto a support” does not appear to be part of the originally filed invention.  Therefore, probes labeled with a fluorescent dye and also fixed onto a support constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 9-12, 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, the rejected claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
Briefly, 3, 9-12, 16-18 are rejected because these claims are drawn to a nucleic acid molecule.  The claim requires two or more fluorescently labeled probes, a total amount indicator probe and an absolute amount indicator probe.  The specification provides the total amount indicator probe is a probe directed to all bacteria in a specimen.  This is a naturally occurring probe. 
An absolute amount indicator probe is a nucleic acid that is added to a specimen in a certain amount prior to amplification.  This probe may be naturally occurring.    
Claims 3, 9-12, 16-18 are directed to nucleic acid fragments from the bacteria and other naturally occurring indicator probes, i.e. known naturally occurring nucleic acids.  Such isolated nucleic acid molecules, that are identical to fragments of naturally occurring nucleic acid molecules are not patent eligible subject matter, i.e. they are judicial exceptions to patentable subject matter.
MPEP 2106.04(b)(II) discusses products of nature.  The MPEP specifically discusses DNA, primers and probes.  The isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014).  The MPEP further states the “product of nature exceptions includes both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.").”  The Federal Circuit in Ambry Genetics reviewed “[t]he Supreme Court held ineligible claims directed to segments as short as 15 nucleotides, the same length as the primer claims at issue here, suggesting that even short strands identical to those found in nature are not patent eligible. Compare ’492 patent col. 170 ll. 32–38, with ’282 patent col. 153 ll. 66–67.”  
In the instant case, the claims, embrace probes that are identical to naturally occurring gene fragments and clearly read on nature-based products that themselves do not exhibit markedly different characteristics from the naturally occurring gene. See e.g. Myriad in which one claim at issue was drawn to “[a]n isolated DNA having at least 15 nucleotides [an isolated DNA coding for a BRCA1 polypeptide having the amino acid sequence of SEQ ID NO: 2] (Myriad at 2113). The Court recognized that this claim, if valid, would have given Myriad exclusive right to isolate any strand of 15 or more nucleotides of an individual’s BRCA1 gene (paragraph bridging 2113 and 2114). This is directly analogous to the instant situation wherein Applicant’s claims cover probes that are fragments of a naturally occurring bacterial sequence and an indicator probe that may be naturally occurring.  The Court held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and that “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2118). The Court found that while Myriad had located and sequenced an important gene, Myriad had not created anything, and that “separating that gene from its surrounding genetic material is not an act of invention” (page 2118). Consistent with the findings of the Court in Myriad, the Office finds that the primers and probe molecules embraced by the instant clams are not patent eligible compositions of matter regardless of whether or not they are isolated from the genome. The Guidelines indicate that a change in biological function or activity maybe a characteristic of an isolated product that can provide a marked difference sufficient to distinguish over a naturally occurring product. However, in this case, as in the Ambry case, the function of the nucleic acids is the same function as the relevant portion of the naturally occurring sequence.  Just as in nature, primers and probes utilize the innate ability of DNA to bind to itself.  
Having established that the claims include a naturally occurring product that is a judicial exception, it must now be determined whether or not the claims recite an element or combination of elements that amount to significantly more than that exception, and whether those additional elements also amount to significantly more for the other claimed exception(s), which ensures that the claim does not have a preemptive effect with respect to any of the recited exceptions.  To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, an analysis is performed in which it is first determined if a claim includes a nature-based product that has markedly different characteristics from the corresponding naturally occurring product, and if it does not, then it is determined whether or not other elements of the claim are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (see the Interim Guidance on Patent Subject Matter Eligibility published 12/16/2014 in the Federal Register at pages 74618-74633).  In order to be markedly different, the claimed product must possess at least one characteristic that is different from that of the counterpart.  Here the elements in addition to the naturally occurring probes are two or more probes with a fluorescent dye that hybridize to 16S rRNA.  These probes are recited at a high level of generality.  Placing known probes in a kit with total amount indicator probes and absolute amount indicator probes would have been well understood routine and conventional.  
The fact that these natural products are organized into a kit with an intended use adds nothing to the judicial exceptions that would distinguish them from the naturally occurring material.  Therefore, the claims are properly rejected under 35 USC 101 as being drawn to patent-ineligible subject matter.
Response to Arguments
	The response traverses the rejection.  The response asserts Claim 3 has been amended to recite that the at least two nucleic acid probes are labeled with fluorescent dye and at least one of a, b and c is fixed onto a support.  The response argues that the nucleic acid fragments fixed onto a support are not naturally occurring.   This argument has been considered but is not convincing because the kit comprises a total amount indicator probe and an absolute amount indicator probe.  As discussed above, these two probes are naturally occurring probes.  The product analysis under 101 assesses whether the additional elements are significantly more.  The two or more probes labeled with a fluorescent dye and fixed onto a substrate are well-understood routine and conventional in the field.  It was routine to put labeled nucleic acids that hybridize to 16S rRNA in a set and to fix probes to a substrate for analysis.  The claimed labeled nucleic acid was routinely combined with other nucleic acids in kits and compositions.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3, 6, 8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hara et al. (US 2018/0148769, May 31, 2018).
Hara et al teaches a bacterial flora analysis device.  The device is a device mounted with a probe consisting of a nucleic acid hybridizing to 16SrRNA specific to bacteria to be detected, (b) a total amount indicator probe and (c) one or more kinds of an absolute amount indicator probe (abstract).  Hara teaches the DNA chip may be a fiber-type DNA chip (para 30).   Hara teaches fluorescent labeling of probes (see para 137).  
Hara teaches two probes including a probe that is at least 60% homologous to SEQ ID NO: 6 and at least one probe that can hybridized to SEQ ID NO: 2.  

In particular, Hara teaches a probe for Streptococcus constellatus.  

    PNG
    media_image1.png
    52
    713
    media_image1.png
    Greyscale

SEQ ID NO: 30 of Hara is 66% identical to SEQ ID NO: 6 of the instant application. 
Query Match             66.7%;  Score 12;  DB 1;  Length 18;  Best Local Similarity   100.0%;    Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
Qy          1 CCGTCACTGTGT 12                    ||||||||||||Db          6 CCGTCACTGTGT 17

SEQ ID NO: 22 of Hara is 58% identical to SEQ ID NO: 2 of the instant application over the full length.  SEQ ID NO: 22 of Hara is 85.7% identical to a complementary sequence of SEQ ID NO: 2 or a sequence which can hybridized to SEQ ID NO: 2.  
US-15-361-250-22

  Query Match             56.8%;  Score 10.8;  DB 1;  Length 19;
  Best Local Similarity   85.7%;  
  Matches   12;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 CAGTTTCCGATGCA 14
              |||||||| | |||
Db          5 CAGTTTCCAACGCA 18

Hara further teaches SEQ ID NO: 59 which is 100% identical to instant SEQ ID NO: 8. 

RESULT 1
US-15-361-250-59

  Query Match             100.0%;  Score 18;  DB 1;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CACACGTTCTTGACTTAC 18
              ||||||||||||||||||
Db          1 CACACGTTCTTGACTTAC 18

Hara teaches a total amount indicator probe consisting of SEQ ID NO: 60 (instant SEQ ID NO: 1).  
Hara teaches several absolute amount indicator probes (see Table 2).  SEQ ID NO: 75 of Hara is 100% identical to SEQ ID NO: 23 of the instant application. 
With regard to Claim 3, Hara teaches the probes may be labeled with a fluorescence (see para 54).  

Claim(s) 1, 3, 6, 8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara-Ali et al. (JP2017-23093, February 2, 2017 published).
Hara teaches a chip of determining risk of periodontal disease and dental caries by determining ratio of number of specific bacteria to total number of bacteria present in an oral sample. The DNA chip comprises probes which hybridize to 16S rRNA specific to bacteria, total amount indicator probe and one or more absolute amount indicator probes.  Hara teaches a range or probes that can hybridize to SEQ ID NO: 7 and SEQ ID NO: 2.  
	SEQ ID NO: 7 of the instant application is 82% identical over 11 bases of SEQ ID NO: 11 of Hara.  
RESULT 1
NASEQ2_11162022_165048/c

  Query Match             43.3%;  Score 7.8;  DB 1;  Length 20;
  Best Local Similarity   81.8%;  
  Matches    9;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          8 TCCCTTTCTGG 18
              ||| ||||| |
Db         20 TCCTTTTCTTG 10



	SEQ ID NO: 2 of the instant application is 85.7% identical over 14 bases of SEQ ID NO: 22 of Hara.  
RESULT 1
NASEQ2_11162022_165237

  Query Match             56.8%;  Score 10.8;  DB 1;  Length 19;
  Best Local Similarity   85.7%;  
  Matches   12;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 CAGTTTCCGATGCA 14
              |||||||| | |||
Db          5 CAGTTTCCAACGCA 18

Hara further teaches SEQ ID NO: 59 which is 100% identical to instant SEQ ID NO: 8. 
Hara teaches a total amount indicator probe consisting of SEQ ID NO: 60 (instant SEQ ID NO: 1).  
Hara teaches several absolute amount indicator probes (see Table 2).  SEQ ID NO: 75 of Hara is 100% identical to SEQ ID NO: 23 of the instant application. 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 16, 2022